Judgment reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff stipulates t,o reduce the judgment as entered to the sum of $1,968.85; in which event the judgment as so modified is affirmed, without costs, on the ground that there is no proof of the acceptance by defendant of more than four of the designs prepared by plaintiff, and the finding that he was to pay for them whether he accepted them or not is reversed as against the weight of the evidence. Settle order on notice. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.